Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 01/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Patent No 10,768,246 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the amended specification filed on 07/23/2020, “filed on August 3,2018,” has been changed to --- filed on August 3,2018, now U.S. Pat No. 10,768,246,---.
Claims 12-14,16-18,20-22,24-30 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a magnetic sensor  having a combination of  a first magnetic field detecting element and a second magnetic field detecting element that are arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first and second magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the first and second magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film, and a soft magnetic body that is arranged between the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element in the first direction, wherein L/W is equal to or more than 10, where W is a length of the soft magnetic body in the first direction, and Lis a length of the soft film, the magnetic sensor further includes another soft magnetic body that is arranged between the lead of the third magnetic field detecting element and the lead of the fourth magnetic field detecting element in the first direction,  L/W is equal to or more than 10, where W is a length of said another soft magnetic body in the first direction, and L is a length of said another soft magnetic body in the second direction, the first magnetic field detecting element, the soft magnetic body, the second magnetic field detecting element, the third magnetic field detecting element, said another soft magnetic body and the fourth magnetic field detecting element are arranged in that order in the first direction, and in the first direction, the second magnetic field detecting element and the third magnetic field detecting element are positioned closer to the soft magnetic body and said another soft magnetic body than a line, respectively, wherein the line extends in the second direction and is equidistant both from the second magnetic field detecting element and from the third magnetic field detecting element as recited in claim 12. Claims 13-14 and 16 depend from allowed claim 12, they are also allowed accordingly.
	The prior art does not disclose A magnetic sensor comprising: at least one magnetic field detecting element that is arranged in a plane that includes a first direction and a second Claim 18 depends from allowed claim 17, it is also allowed accordingly.
The prior art does not disclose a magnetic sensor having a combination of a first magnetic field detecting element and a second magnetic field detecting element that are arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first and second magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the first and second magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and a soft magnetic body that is arranged between the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element in the first direction, wherein 0.27=<h/W=<3, where W is a length of the soft magnetic body in the first direction, h is a length of the soft magnetic body in a third direction that is perpendicular both to the first direction 
a  magnetic sensor having a combination of at least one magnetic field detecting element that is arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the at least one magnetic field detecting element detects a magnetic field in the first direction, and wherein the at least one magnetic field detecting element has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and a first soft magnetic body and a second soft magnetic body that are arranged on both sides of the at least one magnetic field detecting element in the first direction, wherein the first soft magnetic body and the second soft magnetic body have a same length W in the first direction and a same length h in a third direction that is perpendicular both to the first direction and to the second direction, and 0.27=<h/W=<3, and -9-Attorney Docket No. 75B_089_CON the lead of the at least one magnetic field detecting element is positioned either near the first soft magnetic body or near the second soft magnetic body as recited in claim 25. Claim 26 depends from allowed claim 25, it is also allowed accordingly.
	The prior art does not disclose a magnetic sensor having a combination of a first magnetic field detecting element and a second magnetic field detecting element that are arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first and second magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the first and second magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and a soft magnetic body that is arranged between the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element in the first direction, wherein L/W is equal to or more than 10, 
The prior art does not disclose magnetic sensor having a combination of a first magnetic field detecting element and a second magnetic field detecting element that are arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first and second magnetic field detecting elements detect a magnetic field 
The prior art does not disclose magnetic sensor having a combination of a first magnetic field detecting element and a second magnetic field detecting element that are arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first and second magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the first and second magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and first and second soft magnetic bodies that are arranged in the first direction, wherein the first soft magnetic body is arranged between the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element in the first direction, the lead of the second magnetic field detecting element is arranged between the first soft magnetic body and the second soft magnetic body and closer to first soft magnetic body than the second soft magnetic body, and 0.27=<h/W=<3, where W is a length of the soft magnetic body in the first direction, h is a length 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Zimmer (pat# 9,581,661) disclose XMR-sensor And Method For Manufacturing The XMR-sensor.
	Lee et al (Pat# 9,182,458) disclose Magnetoresistive Sensing Device.
Murakami et al (pat# 8,184,408) disclose Magnetoresistive Element And Method Of Manufacturing The Same.
Taylor et al (Pat# 7,777,607) disclose Resistor Having A Predetermined Temperature Coefficient.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867